DETAILED ACTION
This office action is responsive to communication filed on August 16, 2022.
Allowable Subject Matter
Claims 1-4, 6-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Claim 1 is allowed for at least the reasons provided by Applicant on pages 9-11 of the reply filed August 16, 2022.

	Claims 2-4 and 6-15 are allowed as depending from an allowed claim 1.

	Claim 16 is amended to incorporate all of the subject matter of previously objected-to claim 17, and is thus allowed for the reasons provided by the Examiner with respect claim 17 on page 14 of the Office Action filed May 24, 2022.

	Claims 18 and 19 are allowed as depending from an allowed claim 16.

	Claim 20 is allowed for the reasons provided by the Examiner on pages 14-16 of the Office Action filed May 24, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Tanida et al. (US 2006/0220232) teaches a camera module (figure 3) with a cover (40) having a curved side surface (see figures 3, 6A and 9-11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696